

117 HR 2310 IH: Climate Change Education Act
U.S. House of Representatives
2021-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2310IN THE HOUSE OF REPRESENTATIVESApril 1, 2021Mrs. Dingell (for herself, Ms. Brownley, Ms. Pingree, Ms. Pressley, Mr. Panetta, Mr. Cleaver, Mr. Raskin, Mr. Cohen, Ms. Norton, Mr. McGovern, Mr. Morelle, Mr. Gallego, and Mr. Huffman) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Administrator of the National Oceanic and Atmospheric Administration to establish a Climate Change Education Program, and for other purposes.1.Short titleThis Act may be cited as the Climate Change Education Act.2.FindingsCongress makes the following findings:(1)The evidence for human-induced climate change is overwhelming and undeniable.(2)Atmospheric carbon can be significantly reduced through conservation, by shifting to renewable energy sources such as solar, wind, tidal, and geothermal, and by increasing the efficiency of buildings, including domiciles, and transportation.(3)Providing clear information about climate change, in a variety of forms, can remove the fear and the sense of helplessness, and encourage individuals and communities to take action.(4)Implementation of measures that promote energy efficiency, conservation, and renewable energy will greatly reduce human impact on the environment.(5)Informing people of new technologies and programs as they become available will ensure maximum understanding and maximum effect of those measures.(6)More than 3,000,000 students graduate from high schools and colleges in the United States each year, armed with attitudes, skills, and knowledge about the climate that inform their actions.(7)The effect on the climate, positive or negative, of each of those 3,000,000 students lasts beyond a lifetime.(8)Those students need to be prepared to implement changes in professional and personal practices, to support and help develop new technology and policy, and to address the coming social and economic challenges and opportunities arising from a changing climate.(9)It has been demonstrated that the people of the United States overwhelmingly support teaching students about the causes, consequences, and potential solutions to climate change in all 50 States and more than 3,000 counties across the United States.(10)Only 30 percent of middle school and 45 percent of high school science teachers understand the extent of the scientific consensus on climate change. 3.DefinitionsIn this Act:(1)Climate change educationThe term climate change education means nonformal and formal interdisciplinary learning at all age levels about—(A)climate change, climate adaptation and mitigation, climate resilience, and climate justice; and(B)the effects of climate change, climate adaptation and mitigation, climate resilience, and climate justice on the environmental, energy, social, and economic systems of the United States.(2)Climate literacyThe term climate literacy means competence or knowledge of climate change, its causes and impacts, and the technical, scientific, economic, and social dynamics of promising solutions.(3)Climate justiceThe term climate justice means the fair treatment and meaningful involvement of all people, regardless of race, color, culture, national origin, or income, with respect to the development, implementation, and enforcement of policies and projects to ensure that each person enjoys the same degree of protection from the adverse effects of climate change.(4)Environmental justiceThe term environmental justice means the fair treatment and meaningful involvement of all people, regardless of race, color, culture, national origin, or income, with respect to the development, implementation, and enforcement of environmental laws, regulations, and policies to ensure that each person enjoys—(A)the same degree of protection from environmental and health hazards; and(B)equal access to any Federal agency action on environmental justice issues in order to have a healthy environment in which to live, learn, work, and recreate.(5)Environmental justice communityThe term environmental justice community means a community with significant representation of communities of color, low-income communities, or Tribal and indigenous communities that experiences, or is at risk of experiencing, higher or more adverse human health or environmental effects as compared to other communities.(6)Green economyThe term green economy means an economy that results in improved human and economic well-being and social equity by significantly reducing environmental risks and ecological scarcities.(7)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).(8)Local educational agency; State educational agencyThe terms local educational agency and State educational agency have the meanings given those terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(9)NonformalThe term nonformal means, with respect to learning, out-of-school educational programming carried out by nonprofit organizations and public agencies. (10)Nonprofit organizationThe term nonprofit organization means an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under 501(a) of that Code.4.Climate Change Education ProgramThe Administrator of the National Oceanic and Atmospheric Administration shall establish a Climate Change Education Program to—(1)increase the climate literacy of the United States by broadening the understanding of climate change, including possible long-term and short-term consequences, disproportionate impacts of those consequences, and potential solutions;(2)apply the latest scientific and technological discoveries, including through the use of the scientific assets of the Administration, to provide formal and nonformal learning opportunities to individuals of all ages, including individuals of diverse cultural and linguistic backgrounds; and(3)emphasize actionable information to help people understand and promote implementation of new technologies, programs, and incentives related to climate change, climate adaptation and mitigation, climate resilience, climate justice, and environmental justice.5.Grant program(a)In generalAs part of the Climate Change Education Program established under section 4, the Administrator of the National Oceanic and Atmospheric Administration shall establish a program to make grants to the following: (1)State educational agencies, in partnership with local educational agencies and local nonprofit organizations, for the implementation of aspects of State climate literacy plans for grades 4 through 12 formal and informal climate change education that— (A)are aligned with State education standards; (B)ensure that students graduate from high school with climate literacy; and(C)include at least 1 of the following: (i)Relevant teacher training and professional development.(ii)Integration of key climate change concepts into State education standards for science, technology, engineering, and mathematics (STEM), civics and social studies, and other relevant subject areas during the next revision of such standards.(iii)Development of climate change education educational frameworks and model curricula and curation and dissemination of existing climate change curriculum materials.(iv)Creation of applied learning project-based models, such as models making optimum use of green features improvements to school facilities, such as energy systems, lighting systems, water management, waste management, and school grounds improvements. (v)Incorporation of climate change mitigation and green technologies into new and existing career and technical education career tracks and work-based learning experiences, including development of partnerships with labor organizations, trade organizations, and apprenticeship programs. (2)Institutions of higher education and networks or partnerships of such institutions to engage teams of faculty and students to develop applied climate research and deliver to local communities direct services related to local climate mitigation and adaptation issues, with priority given to projects that— (A)foster long-term campus-community partnerships; (B)show potential to scale work beyond the grant term; (C)are inclusive for all segments of the population; and(D)promote equitable and just outcomes.(3)Professional associations and academic disciplinary societies for projects that build capacity at the State and national levels for continuing education by practicing professionals and the general public in green economy fields.(4)Youth corps organizations to engage in community-based climate mitigation and adaptation work that includes a substantive educational component.(b)Climate Change Education Office(1)In generalThere shall be, within the Office of Education of the National Oceanic and Atmospheric Administration, an Office of Climate Change Education to administer the grant program required by subsection (a). (2)ConsultationThe Office of Climate Change Education shall annually consult with other relevant agencies of the Federal Government to determine ways in which grant making under subsection (a) can enhance and support other national climate education and training and environmental justice goals. (3)Environmental justice communitiesThe Office of Climate Change Education shall ensure that 40 percent of all funds appropriated for grants under paragraphs (2) and (4) of subsection (a) are directed into environmental justice communities. (4)Communities of practiceThe Office of Climate Change Education shall establish communities of practice with respect to each of paragraphs (1) through (4) of subsection (a) in order to accelerate learning.6.ReportNot later than 2 years after the date of the enactment of this Act, and annually thereafter, the Administrator of the National Oceanic and Atmospheric Administration shall submit to Congress a report that evaluates the scientific merits, educational effectiveness, and broader effects of activities carried out under this Act.7.Authorization of appropriations(a)In generalThere is authorized to be appropriated to the National Oceanic and Atmospheric Administration to carry out this Act $50,000,000 for each of fiscal years 2021 through 2026. (b)Allocation of amounts for grant program(1)In generalAmounts appropriated to carry out the grant program required by section 5(a) shall be allocated as follows:(A)50 percent for grants made under paragraph (1) of such section.(B)30 percent for grants made under paragraph (2) of such section.(C)10 percent for grants made under paragraph (3) of such section.(D)10 percent for grants made under paragraph (4) of such section. (2)ExceptionIf amounts appropriated to carry out the grant program required by section 5(a) do not exceed $5,000,000 in any fiscal year, the National Oceanic and Atmospheric Administration may use in that fiscal year— (A)60 percent of such amounts for grants made under paragraph (1) of such section; and (B)40 percent of such amounts for grants made under paragraph (2) of such section. 